Authorization for this examiner’s amendment was given in an interview with Leea Somersalo on 11/8/2021. 
The application has been amended as follows: 
Claim 1, lines 7-8, are amended to recite:
 (b) 5-25 weight-% of inorganic platy particles of kaolin, talk or any of their mixtures, and –

The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose: a coating structure for a sheet substrate that includes lignocellulosic fibers, the structure including a pre-coat layer of components claimed and in amounts claimed and a top coat layer of components claimed and in amounts claimed (claim 1); a sheet product that includes a substrate of lignocellulosic fibers and having two parallel surfaces and a coating structure of claim 1 (claim 15). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  





/MARK HALPERN/Primary Examiner, Art Unit 1748